DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-8, the prior art, alone or in combination, fails to teach or suggest an insulating layer disposed in between the insulating encapsulant and the redistribution layer, wherein an uneven interface exists between the insulating layer and the insulating encapsulant, and a planar interface exists between the insulating layer and the redistribution layer.
Regarding claims 9-15, the prior art, alone or in combination, fails to teach or suggest the insulating encapsulant comprises a recessed portion and the recessed portion of the insulating encapsulant is located below the planar second seed layer.
Regarding claims 16-20, the prior art, alone or in combination, fails to teach or suggest insulating encapsulant comprises a recessed portion and the recessed portion of the insulating encapsulant is located below the planar second seed layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art Lee et a. (U.S. Publication No. 2016/0211206), Ryu et al. (U.S. Publication No. 2008/0174025), Lin et al. (U.S. Publication No. 2014/0091454), Yu et al. (U.S. Publication No. 2015/0364436) and Huang et al. (U.S. Publication No. 2017/0170124) were used in rejections of the parent applications, but do not read on the claims of the present case.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816                                                                                                                                                                                                        
/SELIM U AHMED/Primary Examiner, Art Unit 2896